Citation Nr: 9924229	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  92-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for claimed bilateral 
defective hearing.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision by the 
RO.  



FINDINGS OF FACT

1.  The veteran performed active duty in the Republic of 
Vietnam, but is not shown to have involved actual combat with 
the enemy.  

2.  The veteran failed to appear for VA examinations in 
September 1994 and August 1997 scheduled for the purpose of 
determining whether he was suffering from an innocently 
acquired psychiatric disability due to service.  

3.  A clear diagnosis of PTSD supported by a verified 
stressor is not demonstrated.  

3.  No competent evidence has been presented to show that the 
veteran has current hearing disability and tinnitus due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury which was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(a), 7104 (West 1991 & 
Supp. 1999).  

2.  Well-grounded claims of service connection for bilateral 
defective hearing and tinnitus have not been submitted.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303(b) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The veteran's enlistment examination in 
August 1967 revealed pure tone thresholds in the right ear on 
audiometric testing were 10, 5, -5 and 10 decibels, 
respectively, at 500, 1,000, 2,000 and 4,000 Hertz.  The 
thresholds in the left ear at the same frequencies were 5, 5, 
-5, 15 and 45 decibels.  In December 1971 the veteran was 
hospitalized for heroin use.  He reported first using drugs 
at the age of 13 or 14 and that he used both speed and acid.  
It was reported that he had begun using heroin during his 
second tour in Vietnam.  The service medical records are 
otherwise negative for an innocently acquired psychiatric 
disorder and contain no reference to complaints or findings 
of tinnitus.  

During active military service, the veteran served in Vietnam 
from July 1969 to December 1970 and from June 1971 and 
December 1971.  His military occupational specialties (MOS) 
were field wireman and track vehicle mechanic.  His medals 
and decorations include the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal and 
Sharpshooter (Rifle).  

VA discharge summaries for periods of hospitalization in 
August 1988 and November 1988 show treatment for alcohol 
dependency and include diagnoses of PTSD, tinnitus and high 
frequency hearing loss.  Specifically, in August 1988, the 
veteran was hospitalized for alcoholism and gave a 26-year 
history of drinking and other drug use.  He complained of 
fever, chills, nightsweats and tinnitus.  He also reported 
having memory changes, sleeping disturbance, crying spells, 
suicidal thought, employment problems, physical fatigue, loss 
of appetite, impotence, social withdrawal and hallucinations.  
On examination, there was no evidence of immediate or remote 
memory problems or psychiatric problems.  The diagnoses on 
discharge were those of dysthymia and history of alcohol and 
other drug abuse, in remission.  

The November 1988 VA discharge summary shows that the veteran 
was hospitalized for complaints of anxiety, depression, 
anger, decreased impulse control without aggressive behavior, 
mood swings, intrusive thoughts of traumatic combat 
experiences, flashbacks, sleep pattern disturbance, 
nightmares, difficulty with interpersonal relationships, 
vocational maladjustment, social isolation, emotional numbing 
and diminished daily coping skills.  According to the 
veteran, these symptoms had been present in varying degrees 
since his return from Vietnam, had been self-medicated with 
drugs and alcohol and had increased in severity during the 
past several years.  It was noted the veteran had a history 
of alcohol and other drug abuse for many years and had 
received inpatient treatment on at least six occasions as 
well as outpatient care.  The examiner noted that the MMPI 
produced an invalid profile with globally elevated scales, 
indicating considerable psychological distress compatible 
with a diagnosis of PTSD.  

In a subsequent statement dated in February 1989, the veteran 
asserted that some of his duties while in Vietnam had 
included that of convoy escort on a gun truck, a line 
mechanic and a tank driver and that he had been confronted 
with a number of stressful events.  In particular, he had 
recurring nightmares about a mortar attack followed by a 
sapper attack on his firebase.  He stated that he had spotted 
two sappers who were about to fire their weapons at a nearby 
tank when other soldiers fired and blew them to pieces in 
front of him.  The veteran stated that he felt scared and 
helpless during this event.  He stated that he often brought 
in downed tanks that contained dead bodies and that he 
witnessed beatings, rapes and killings.  He stated that the 
constant fear of death and killing at such a young age had 
left him emotionally and psychologically scarred.  

A January 1989 VA discharge summary received by the RO in May 
1989 shows the primary diagnosis was that of PTSD.  In a 
subsequently received report referable to a period of 
hospitalization by VA in July and August 1990, the Axis I 
diagnosis was that of alcohol dependency, PTSD and history of 
intravenous drug abuse.  

In a subsequent statement of stressors received by the RO in 
May 1989, the veteran indicated that, in February 1970, three 
of his firebases had been hit by mortar and rocket attack 
followed by sapper attack.  He stated that he had witnessed 
the death of SP4 Bailey and the wounding of SP4 Lott and SP4 
Hernandez.  He stated that part of his duties included 
cleaning up enemy bodies and burning them.  He stated that he 
also had witnessed the killing of Sergeant Rolston in 
February 1970 on ambush patrol.  

The United States Environmental Support Group -- now the U.S. 
Armed Services Center for Research of Unit Records (Center) - 
responded in August 1989 to the RO's request for information 
about the veteran's military service.  It was reported that 
U.S. Army records did not list a Troop C, 1st Squadron, 2nd 
Cavalry serving in Vietnam during the veteran's tour.  
However, the Center did enclose the Operational Report-
Lessons Learned (OR-LL) for the 2nd Squadron, 11th Armored 
Cavalry Regiment for the period of July 1, 1971 to October 
31, 1971 and a 557th Engineer Company (Light Equipment) 
Annual Historical Summary covering the period from January 1, 
1970 to December 31, 1970.  The Army casualty files did not 
contain the names described in the veteran's statement.  It 
was stated that more specific information needed to be 
provided for an additional search.  

A statement from the veteran, dated in April 1990, was 
essentially unchanged from his previous statements submitted 
in 1989.  However, he added that, while on his second tour in 
Vietnam, he used illicit drugs to overcome psychological and 
emotional stress and was sent to three different drug 
programs for psychiatric treatment.  He also spent a week in 
the psychiatric ward of an Army Hospital at Fort Ord in 
California.  The veteran also indicated that SP4 Lott and SP4 
Hernandez had suffered injuries while serving in February 
1970.  He requested that this information be researched 
again.  

In a September 1990 statement, the Center again indicated 
that U.S. Army records did not list a 1st Squadron, 2nd 
Cavalry serving in Vietnam.  Although a unit roster for the 
2nd Squadron, 1st Cavalry and the 557th Light Maintenance 
Company did list individuals with the names of Bailey, Lott, 
Henderson and Rolston, the available casualty data did not 
list these individuals as having been wounded or killed.  It 
was noted that the veteran's DA Form 20 only showed that he 
had been an auto repairman assigned to a maintenance unit and 
a truck vehicle mechanic assigned to a cavalry regiment 
during his tours.  

In a statement from a fellow serviceman, it was reported 
that, some time during April 1970, the veteran's unit had 
come under heavy attacks in which many American soldiers were 
killed or wounded.  

In July 1991, the Center noted that they were still unable to 
locate documentation to support the veteran's stressor 
statement.  It was indicated that morning reports specific to 
a three-month period could be ordered from the Director of 
the National Archives and Records Administration in St. 
Louis, Missouri.  An attempt was made to associate morning 
reports with the file, but none was forthcoming.  

Pursuant to the Board's August 1994 remand the RO requested 
additional service medical records as well as VA outpatient 
treatment records and scheduled the veteran for medical 
examinations in September 1994.  The veteran failed to report 
for the examinations.  

In a September 1994 statement, the NPRC indicated that all 
service medical records had been previously furnished in 
1989.  Responses from VA medical centers in West Los Angeles 
and Sepulveda indicated that there were no records on file 
pertaining to the veteran.  Additional VA outpatient 
treatment records from the Fayetteville VA medical center 
were received by the RO in November 1994.  These records show 
ongoing substance abuse and psychiatric treatment of the 
veteran from 1988 to 1993.  Other VA outpatient treatment 
records received in March 1995 show that between September 
1994 and April 1996 the veteran was evaluated for a skin rash 
and requested an Agent Orange examination.  

Social Security Administration (SSA) records were received by 
the RO in July 1997 and show the veteran was considered 
disabled due to anxiety-related disorders and substance 
addiction disorders.  

The veteran also is shown to have failed to report for VA 
examinations scheduled in August 1997.  

Additional VA treatment records dated from July 1990 to May 
1995 show ongoing psychiatric evaluation and substance abuse 
treatment.  


Analysis

The veteran was scheduled for VA examinations in order to 
assist in the development and adjudication of his claims now 
presented on appeal.  He failed to appear for the 
examinations and did not provide a justification for his 
refusal.  Under the circumstances, the Board finds that good 
cause for his failure to report has not been demonstrated, 
and that no further development, including attempts to obtain 
medical opinions, is thus warranted.  Under VA regulations, 
when a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  


I.  Psychiatric Disorder to include PTSD

The Board finds that the veteran's claim of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, it 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App 78, 81 (1990).  

In the veteran's case, the service medical records are 
negative for complaints, findings or treatment for an 
innocently acquired psychiatric disorder in service.  The 
first clinical reference to a psychiatric disorder is in a 
1988 VA discharge summary wherein dysthymia was diagnosed.  
The Board finds that the gap between separation from service 
in 1971 and the diagnosis in 1988 fails to satisfy the 
continuity of symptomatology required to support the claim 
for service connection.  That is, an innocently acquired 
psychiatric disorder has not been shown to have been 
chronically present since separation.  

The medical evidence pertaining to the veteran's current 
psychiatric status consists of VA treatment records dated 
from 1983 to 1994.  Of importance are the VA discharge 
summaries which describe a number of symptoms which were 
found to fit the diagnostic criteria of PTSD beginning in 
1988.  Although PTSD was diagnosed, none of the medical 
reports identifies a specific stressor relied upon in 
diagnosing the disorder.  Whereas the veteran's claim is 
supported by these reports, they alone cannot provide a basis 
for a clear diagnosis of PTSD, given the lack of adequate 
stressors.  The veteran served as a mechanic with no other 
activity verified and he is not shown to have received awards 
or decorations which would serve to establish combat with the 
enemy under the applicable regulations.  Since actual combat 
is not documented, the veteran is not relieved of his 
obligation to provide corroboration of actual stressor events 
in order to support a clear diagnosis of PTSD.  

The veteran has provided specific information about several 
stressor events.  As to his claim that he witnessed the 
deaths of SP4 Bailey and Sergeant Rolston and that SP4 Lott 
and SP4 Hernandez were both injured, the Center was unable to 
verify that any of these soldiers had been injured or killed 
in the Republic of Vietnam.  Another specific stressor event 
claimed by the veteran was that several firebases had been 
destroyed in mortar and rocket attacks.  However, the 
specific information relative to the veteran's participation 
in this event cannot verified.  The veteran reported other 
general stressor events, including witnessing beatings, rapes 
and killings.  None of these are specific stressor events 
capable of verification.  

In Wilson v. Derwinski, 2 Vet.App. 614 (1992), the Court 
found that the Board was not required to grant service 
connection for PTSD solely on the basis that a physician or 
other health professional accepted the veteran's description 
of his wartime experiences as credible and diagnosed PTSD.  
In Moreau v. Brown, 9 Vet.App. 389 (1996), the Court held 
that the medical statements, which accepted a veteran's 
reports as credible and related his PTSD to events 
experienced in service, did not constitute the requisite 
credible evidence of a stressor.  

It is pertinent to note in this regard that the veteran 
failed to report for VA examinations in September 1994 and 
August 1997 scheduled for the purpose of determining whether 
the veteran was suffering from current disability manifested 
by a clear diagnosis of PTSD due to his service in the 
Republic of Vietnam.  Given his failure to cooperate by 
appearing for these examinations, the Board finds that that 
medical evidence of record is not sufficient to establish a 
clear diagnosis of PTSD.  

Accordingly, it is the opinion of the Board that a 
preponderance of the evidence is against the claim of service 
connection for PTSD and that the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1999).  



II.  Hearing Loss and Tinnitus

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

Despite the veteran's contentions that hearing loss and 
tinnitus developed in service, the service medical records 
make no reference to complaints or treatment of either 
disorder and post-service clinical records do not contain any 
reference to hearing loss or tinnitus before 1988.  In fact, 
the veteran has not submitted any additional evidence of 
medical treatment for hearing loss or tinnitus following his 
1988 hospitalization.  To be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement.  Dixon v. 
Derwinski, 3 Vet.App. 261 (1992); Tirpak, Id.  Thus, the 
second prong of Caluza is not satisfied as there is no 
evidence that the veteran incurred hearing loss or tinnitus 
in service.  

The veteran has not brought forth any evidence that would 
establish a nexus between any current hearing disability or 
tinnitus and service.  It does not appear that any examiner 
specifically attributed any such disorders to military 
service.  Therefore, the third prong of Caluza is not 
satisfied as there is no medical evidence of record 
establishing a nexus between any event in service and the 
veteran's current hearing loss or tinnitus symptoms.  

The veteran has not submitted medical evidence that would 
establish the presence of hearing loss or tinnitus related to 
service.  In the absence of well-grounded claims, the Board 
does not have jurisdiction to decide the merits of the 
matter, and the appeal must be denied.  Boeck v. Brown, 
7 Vet.App. 14 (1994).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include PTSD is denied.  

Service connection for bilateral defective hearing and 
tinnitus is denied, as well-grounded claims have not been 
presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

